OPINION — AG — ** FAIR MARKET VALUE — EVALUATION — AD VALOREM TAXATION — DECREASE ** (1) MAY THE COUNTY BOARD OF EQUALIZATION DURING THE EVEN NUMBERED YEARS EFFECT A BLANKET INCREASE OR DECREASE IN THE VALUATION OF REAL ESTATE ? (2) MAY THE STATE BOARD OF EQUALIZATION DURING THE EVEN NUMBER OF YEARS EQUALIZE OR ADJUST REAL ESTATE VALUES OF THE SEVERAL COUNTIES OF THE STATE TO CONFORM TO THE FAIR CASH VALUE THEREOF, ESTIMATED AT THE PRICE IT WOULD BRING AT A FAIR VOLUNTARY SALE ? SEE OPINION: CITE: ARTICLE X, SECTION 8, ARTICLE X, SECTION 21, 68 Ohio St. 255 [68-255] (FAIR MARKET VALUE, INCREASE, DECREASE, ADJUSTMENT CASH VALUE) (F. W. DUDLEY)